COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 BERNARDO L. GONZALEZ,                            §               No. 08-19-00004-CV

                        Appellant,                §                 Appeal from the

 v.                                               §               346th District Court

 MOMENTUM DESIGN &                                §            of El Paso County, Texas
 CONSTRUCTION, INC.,
                                                  §             (TC# 2018-DCV-3826)
                        Appellee.


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order dismissing Appellant’s claims against Appellee. We therefore reverse the trial court’s

order of dismissal and remand the case for further proceedings.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF SEPTEMBER, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., dissenting